                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ERIC DMUCHOWSKY,
                                   7                                                      Case No. 17-cv-05521-JCS
                                                      Plaintiff,
                                   8
                                                v.                                        ORDER SEALING EXHIBIT AND
                                   9                                                      REQUIRING REDACTION
                                        SKY CHEFS, INC.,
                                  10                                                      Re: Dkt. No. 63-2
                                                      Defendant.
                                  11

                                  12          Rule 5.2(a) of the Federal Rules of Civil Procedure prohibits filing financial account
Northern District of California
 United States District Court




                                  13   numbers in the public record of a federal court proceeding. Defendant Sky Chefs, Inc. filed

                                  14   images of a deposited check as Exhibit A to the declaration of Jarrod Salinas (dkt. 63-2). An

                                  15   account number is visible on the face of the check, and text below each image also includes at

                                  16   least two account numbers, after the words “Account:” and “DepAccountNum:”. Salinas’s

                                  17   declaration is hereby SEALED, and Sky Chefs is ORDERED to file a public version of the

                                  18   declaration, attaching an appropriately redacted exhibit, no later than November 8, 2018.

                                  19          The parties are admonished to comply with all applicable privacy rules going forward.

                                  20          IT IS SO ORDERED.

                                  21   Dated: November 5, 2018

                                  22                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
